DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered. In response to amendment filed on 2/4/2021, claims 1, 10, 15, 17 are amended, claims 1- 18 are pending for examinations. Further previously given rejection based on nonstatutory double patenting is withdrawn in light of amendments.
 Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks on 2/4/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claim; hence examiner believes that the scope has been changed; therefore examiner has considered reference Qi et al. (US Pub. No. 2010/0027440 A1). Qi teaches the amended limitations. Qi teaches in Fig.4 in context with Fig. 1 wherein stations 101- 104 (i.e. plurality of destinations) transmitting the multicast/broadcast diagnostics information to AP #105 (i.e. communication apparatus); see [0043]; now refer to [0044].. analyzing of the received multicast/broadcast diagnostics information, e.g., by AP 105 of FIG. 1 (i.e. hence AP determines a plurality of destinations as subjects of a selecting (or re-selecting) one or more stations (e.g., out of multiple stations 101-104 of FIG. 1) for designation as “leader” station(s), e.g., station(s) that transmit multicast/broadcast acknowledgment frames or messages (e.g., to AP 105 of FIG. 1). For example, the selection may be performed based on, or taking into account, multicast/broadcast diagnostics information (i.e. see [0042].. The diagnostics information may include, for example, received multicast/broadcast frame count, a RCPI, a RSNI, or other information…; further see [0044]..estimating frame loss rate (FLR) station) received from one or more of the stations; further see [0049] as indicated at box 445, the method may optionally include, for example, assigning the “leader” function to the selected station(s) (e.g., to station 101 of FIG. 1). This may be performed, for example, using a multicast/broadcast leader assignment request and a corresponding multicast/broadcast leader assignment response (see frame 210 (i.e. Leader Assignment Request); see [0033- 0034] i.e. transmitting the frame to selected destinations).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3- 7, 9- 10, 12- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US Pub. No. 2015/0245315 A1) in view of Qi et al. (US Pub. No. 2010/0027440 A1).

Regarding claim 1, Kawasaki teaches a communication apparatus comprising: one or more circuits configured to perform communications of a frame (see  Fig. 1 wherein #10 can be a communication apparatus which allocates the center frequency, which is used to transmit the ACK signal, to the multicast reception terminal 20; see [0074- 0077]; further refer to [0101- 0103] in context with [0130- 0135] fig. 6, 13 and 14 ),
wherein the one or more circuits are configured to transmit a frequency allocation frame, which includes frequency allocation information that specifies a transmission frequency of a delivery acknowledgment response frame with respect to a multicast frame (already described in [0103]; the allocation unit 109 allocates the ACK frequency to the multicast reception terminals 20…; further refer to Fig. 13, [0130- 0135]), and
	receive the delivery acknowledgment response frame that is transmitted in the transmission frequency specified by the frequency allocation information and is frequency-division multiplexed (see Fig. 13, [0130- 0135], #step S507, 508 in context with fig. 14 and [0139] and claims 5- 6),
	wherein the frequency allocation information includes information that specifies a bandwidth of the transmission frequency (see [0074].. the center frequency used to transmit the ACK signal is allocated in a frequency bandwidth used to transmit the multicast packet..; further see [0077- 0078] which is described in the first embodiment) and setting period information that specifies a period in which the transmission frequency specified by the frequency allocation information is to be set to a communication frequency (see abstract.. and generates an allocation list indicating the allows the transmission/reception unit to transmit the allocation list in multicast manner. and Fig. 17 (second embodiment ) and [0151]… The multicast-compatible receiver list has data items of “Rx No,” “Addr,” “ACK freq,” and “ACK timing,” and stores data of each data item in correlation with each row. The data items are similar to those in the first embodiment). 
	But Kawasaki is silent regarding limitations, determine a plurality of destinations as subjects of a delivery acknowledgment, select destinations from among the determined plurality of destinations to receive a frequency allocation frame, wherein destinations are selected based on at least one of a degree of congestion of communication among wireless communication resources, an amount of available wireless communication resources, a predetermined value, or a reception characteristic of destinations from among the determined plurality of destinations and transmit frame to each selected destination.
	However Qi teaches the amended limitations. Qi teaches in Fig.4 in context with Fig. 1 wherein stations 101- 104 (i.e. plurality of destinations) transmitting the multicast/broadcast diagnostics information to AP #105 (i.e. communication apparatus); see [0043]; now refer to [0044].. analyzing of the received multicast/broadcast diagnostics information, e.g., by AP 105 of FIG. 1 (i.e. hence AP determines a plurality of destinations as subjects of a delivery acknowledgement). For example, AP 105 may calculate or estimate a multicast/broadcast FLR associated with a station, an average FLR per station, or the like; now see step #440 where .. the selection may be performed based on, or taking into account, multicast/broadcast diagnostics information received from one or more of the stations; see [0048].. at box selecting (or re-selecting) one or more stations (e.g., out of multiple stations 101-104 of FIG. 1) for designation as “leader” station(s), e.g., station(s) that transmit multicast/broadcast acknowledgment frames or messages (e.g., to AP 105 of FIG. 1). For example, the selection may be performed based on, or taking into account, multicast/broadcast diagnostics information (i.e. see [0042].. The diagnostics information may include, for example, received multicast/broadcast frame count, a RCPI, a RSNI, or other information…; further see [0044]..estimating frame loss rate (FLR) station) received from one or more of the stations; further see [0049] as indicated at box 445, the method may optionally include, for example, assigning the “leader” function to the selected station(s) (e.g., to station 101 of FIG. 1). This may be performed, for example, using a multicast/broadcast leader assignment request and a corresponding multicast/broadcast leader assignment response (see frame 210 (i.e. Leader Assignment Request); see [0033- 0034] i.e. transmitting the frame to selected destinations).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qi  with the teachings of Kawasaki to make system more effective. Having a mechanism wherein determine a plurality of destinations as subjects of a delivery acknowledgment, select destinations from among the determined plurality of destinations to receive a frequency allocation frame, wherein destinations are selected based on at least one of a degree of congestion of communication among wireless communication resources, an amount of available wireless communication resources, a predetermined value, or a 

	Regarding claim 3, Kawasaki in view of Qi teaches as per claim 1, wherein the frequency allocation information includes information that specifies a center frequency of the transmission frequency; Kawasaki; see [0136]…. allocation unit 109 allocates the center frequency used to transmit the ACK signal in response.

	Regarding claim 4, Kawasaki in view of Qi teaches as per claim 3, wherein the center frequency is different between the destinations of the delivery acknowledgment request frame transmitted in the same period; Kawasaki see Fig. 11; see [0096- 0100].

	Regarding claim 5, Kawasaki in view of Qi as per claim 3, wherein the center frequency is specified on the basis of at least one of identification information of a destination of the delivery acknowledgment request frame or time information of the communication apparatus; Kawasaki see Fig. 11; see [0096- 0099].

	Regarding claim 6, Kawasaki in view of Qi teaches as per claim 3, wherein the center frequency is different from a center frequency of a multicast frame; Kawasaki see Fig. 11 and abstract.

claim 7, Kawasaki in view of Qi teaches as per claim 6, wherein the bandwidth is different between at least some of the destinations of the delivery acknowledgment request frame; Kawasaki see [0078- 0080] and Fig. 3 #S305,306,308 and Fig. 11.

	Regarding claim 9, Kawasaki in view of Qi teaches as per claim 1, wherein the multicast frame is a frame in which a plurality of frames that are destined for each of different destinations are space-division multiplexed or frequency-division multiplexed; Kawasaki see [0139] and claims 5- 6.

	Regarding claim 10, Kawasaki teaches a communication apparatus comprising: one or more circuits configured to perform communication of a frame, wherein the one or more circuits  are further configured to (see  Fig. 1 wherein #10 can be a communication apparatus which allocates the center frequency, which is used to transmit the ACK signal, to the multicast reception terminal 20; see [0074- 0077]; further refer to [0101- 0103] in context with [0130- 0135] fig. 6, 13 and 14 ), receive a frequency allocation frame, which includes frequency allocation information that specifies a transmission frequency of a delivery acknowledgment response frame with respect to a multicast frame; and (already described in [0103]; the allocation unit 109 allocates the ACK frequency to the multicast reception terminals 20…; further refer to Fig. 13, [0130- 0135]), and transmit the delivery acknowledgment response frame in response to receiving the frequency allocation frame using the transmission frequency specified by the frequency allocation information, and the delivery (see Fig. 13, [0130- 0135], #step S507, 508 in context with fig. 14 and [0139] and claims 5- 6),
	wherein the frequency allocation information includes information that specifies a bandwidth of the transmission frequency (see [0074].. the center frequency used to transmit the ACK signal is allocated in a frequency bandwidth used to transmit the multicast packet..; further see [0077- 0078] which is described in the first embodiment) and setting period information that specifies a period in which the transmission frequency specified by the frequency allocation information is to be set to a communication frequency (see abstract.. and generates an allocation list indicating the allocation; and a notification control unit that allows the transmission/reception unit to transmit the allocation list in multicast manner. and Fig. 17 (second embodiment ) and [0151]… The multicast-compatible receiver list has data items of “Rx No,” “Addr,” “ACK freq,” and “ACK timing,” and stores data of each data item in correlation with each row. The data items are similar to those in the first embodiment). 
	But Kawasaki is silent regarding if the communication apparatus is selected as a destination as a subject of a delivery acknowledgement, wherein the communication apparatus is selected based on at least one of a degree of congestion of communication among wireless communication resources, an amount of available wireless communication resources, a predetermined value, or a reception characteristic of the communication apparatus.
	However Qi teaches the amended limitations. Qi teaches in Fig.4 in context with Fig. 1 wherein stations 101- 104 (i.e. plurality of destinations) transmitting the multicast/broadcast diagnostics information to AP #105 (i.e. communication apparatus); see [0043]; now refer to [0044].. analyzing of the received multicast/broadcast diagnostics information, e.g., by AP 105 of FIG. 1. For example, AP 105 may calculate or estimate a multicast/broadcast FLR associated with a station, an average FLR per station, or the like; now see step #440 where .. the selection may be performed based on, or taking into account, multicast/broadcast diagnostics information received from one or more of the stations; see [0048].. at box 440, the method may optionally include, for example, selecting (or re-selecting) one or more stations (e.g., out of multiple stations 101-104 of FIG. 1) for designation as “leader” station(s), e.g., station(s) that transmit multicast/broadcast acknowledgment frames or messages (e.g., to AP 105 of FIG. 1). For example, the selection may be performed based on, or taking into account, multicast/broadcast diagnostics information (i.e. see [0042].. The diagnostics information may include, for example, received multicast/broadcast frame count, a RCPI, a RSNI, or other information…; further see [0044]..estimating frame loss rate (FLR) station) received from one or more of the stations; further see [0049] as indicated at box 445, the method may optionally include, for example, assigning the “leader” function to the selected station(s) (e.g., to station 101 of FIG. 1). This may be performed, for example, using a multicast/broadcast leader assignment request and a corresponding multicast/broadcast leader assignment response (see frame 210 (i.e. Leader Assignment Request); see [0033- 0034] i.e. transmitting the frame to selected destinations).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qi  

	Regarding claim 12, Kawasaki in view of Qi teaches as per claim 10, wherein the one or more circuits are further configured to receive the multi cast frame, and perform the setting on the basis of information regarding a start of a delivery acknowledgment period; Kawasaki see Fig. 13 S501, 502, 503, 507, and 508 in context with Fig. 12.

	Regarding claim 13, Kawasaki in view of Qi teaches as per claim 10, wherein the one or more circuits are configured to set a communication frequency of the communication apparatus after the setting back to a communication frequency before the setting after the period specified by the setting period information elapses; see Fig. 13 S501, 502, 503, 504, 505, 504, 507 and 508 in context with Fig. 12.

	Regarding claim 14, Kawasaki in view of Qi teaches as per claim 10, wherein the multicast frame is a frame in which a plurality of frames that are destined for each of 

	Regarding claim 15, Kawasaki teaches a communication method performed by one or more circuits, the method comprising: performing communication of a frame (see  Fig. 1 wherein #10 can be a communication apparatus which allocates the center frequency, which is used to transmit the ACK signal, to the multicast reception terminal 20; see [0074- 0077]; further refer to [0101- 0103] in context with [0130- 0135] fig. 6, 13 and 14 ),
	transmitting a frequency allocation frame, which includes frequency allocation information that specifies a transmission frequency of a delivery acknowledgment response frame with respect to a multicast frame (already described in [0103]; the allocation unit 109 allocates the ACK frequency to the multicast reception terminals 20…; further refer to Fig. 13, [0130- 0135]), and
	receiving the delivery acknowledgment response frame that is transmitted in the transmission frequency specified by the frequency allocation information and is frequency-division multiplexed (see Fig. 13, [0130- 0135], #step S507, 508 in context with fig. 14 and [0139] and claims 5- 6),
	wherein the frequency allocation information includes information that specifies a bandwidth of the transmission frequency (see [0074].. the center frequency used to transmit the ACK signal is allocated in a frequency bandwidth used to transmit the multicast packet..; further see [0077- 0078] which is described in the first embodiment) and setting period information that specifies a period in which the (see abstract.. and generates an allocation list indicating the allocation; and a notification control unit that allows the transmission/reception unit to transmit the allocation list in multicast manner. and Fig. 17 (second embodiment ) and [0151]… The multicast-compatible receiver list has data items of “Rx No,” “Addr,” “ACK freq,” and “ACK timing,” and stores data of each data item in correlation with each row. The data items are similar to those in the first embodiment). 
	But Kawasaki is silent regarding limitations, determining a plurality of destinations as subjects of a delivery acknowledgment, selecting destinations from among the determined plurality of destinations to receive a frequency allocation frame, wherein destinations are selected based on at least one of a degree of congestion of communication among wireless communication resources, an amount of available wireless communication resources, a predetermined value, or a reception characteristic of destinations from among the determined plurality of destinations and transmit frame to each selected destination.
	However Qi teaches the amended limitations. Qi teaches in Fig.4 in context with Fig. 1 wherein stations 101- 104 (i.e. plurality of destinations) transmitting the multicast/broadcast diagnostics information to AP #105 (i.e. communication apparatus); see [0043]; now refer to [0044].. analyzing of the received multicast/broadcast diagnostics information, e.g., by AP 105 of FIG. 1 (i.e. hence AP determines a plurality of destinations as subjects of a delivery acknowledgement). For example, AP 105 may calculate or estimate a multicast/broadcast FLR associated with a station, an average FLR per station, or the like; now see step #440 where .. the selecting (or re-selecting) one or more stations (e.g., out of multiple stations 101-104 of FIG. 1) for designation as “leader” station(s), e.g., station(s) that transmit multicast/broadcast acknowledgment frames or messages (e.g., to AP 105 of FIG. 1). For example, the selection may be performed based on, or taking into account, multicast/broadcast diagnostics information (i.e. see [0042].. The diagnostics information may include, for example, received multicast/broadcast frame count, a RCPI, a RSNI, or other information…; further see [0044]..estimating frame loss rate (FLR) station) received from one or more of the stations; further see [0049] as indicated at box 445, the method may optionally include, for example, assigning the “leader” function to the selected station(s) (e.g., to station 101 of FIG. 1). This may be performed, for example, using a multicast/broadcast leader assignment request and a corresponding multicast/broadcast leader assignment response (see frame 210 (i.e. Leader Assignment Request); see [0033- 0034] i.e. transmitting the frame to selected destinations).
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qi  with the teachings of Kawasaki to make system more effective. Having a mechanism wherein determine a plurality of destinations as subjects of a delivery acknowledgment, select destinations from among the determined plurality of destinations to receive a frequency allocation frame, wherein destinations are selected based on at least one of a 

	Regarding claim 16, Kawasaki in view of Qi teaches as per claim 15, wherein the multicast frame is a frame in which a plurality of frames that are destined for each of different destinations are space-division multiplexed or frequency-division multiplexed; Kawasaki see [0139] and claims 5- 6.

	Regarding claim 17, Kawasaki teaches a communication method performed by one or more circuits in a communication apparatus, the method comprising: performing communication of a frame (see  Fig. 1 wherein #10 can be a communication apparatus which allocates the center frequency, which is used to transmit the ACK signal, to the multicast reception terminal 20; see [0074- 0077]; further refer to [0101- 0103] in context with [0130- 0135] fig. 6, 13 and 14 ), receiving a frequency allocation frame, which includes frequency allocation information that specifies a transmission frequency of a delivery acknowledgment response frame with respect to a multicast frame; and (already described in [0103]; the allocation unit 109 allocates the ACK frequency to the multicast reception terminals 20…; further refer to Fig. 13, [0130- 0135]), and transmitting the delivery acknowledgment response frame in (see Fig. 13, [0130- 0135], #step S507, 508 in context with fig. 14 and [0139] and claims 5- 6),
	wherein the frequency allocation information includes information that specifies a bandwidth of the transmission frequency (see [0074].. the center frequency used to transmit the ACK signal is allocated in a frequency bandwidth used to transmit the multicast packet..; further see [0077- 0078] which is described in the first embodiment) and setting period information that specifies a period in which the transmission frequency specified by the frequency allocation information is to be set to a communication frequency (see abstract.. and generates an allocation list indicating the allocation; and a notification control unit that allows the transmission/reception unit to transmit the allocation list in multicast manner. and Fig. 17 (second embodiment ) and [0151]… The multicast-compatible receiver list has data items of “Rx No,” “Addr,” “ACK freq,” and “ACK timing,” and stores data of each data item in correlation with each row. The data items are similar to those in the first embodiment).
	But Kawasaki is silent regarding if the communication apparatus is selected as a destination as a subject of a delivery acknowledgement, wherein the communication apparatus is selected based on at least one of a degree of congestion of communication among wireless communication resources, an amount of available wireless communication resources, a predetermined value, or a reception characteristic of the communication apparatus.
i.e. plurality of destinations) transmitting the multicast/broadcast diagnostics information to AP #105 (i.e. communication apparatus); see [0043]; now refer to [0044].. analyzing of the received multicast/broadcast diagnostics information, e.g., by AP 105 of FIG. 1. For example, AP 105 may calculate or estimate a multicast/broadcast FLR associated with a station, an average FLR per station, or the like; now see step #440 where .. the selection may be performed based on, or taking into account, multicast/broadcast diagnostics information received from one or more of the stations; see [0048].. at box 440, the method may optionally include, for example, selecting (or re-selecting) one or more stations (e.g., out of multiple stations 101-104 of FIG. 1) for designation as “leader” station(s), e.g., station(s) that transmit multicast/broadcast acknowledgment frames or messages (e.g., to AP 105 of FIG. 1). For example, the selection may be performed based on, or taking into account, multicast/broadcast diagnostics information (i.e. see [0042].. The diagnostics information may include, for example, received multicast/broadcast frame count, a RCPI, a RSNI, or other information…; further see [0044]..estimating frame loss rate (FLR) station) received from one or more of the stations; further see [0049] as indicated at box 445, the method may optionally include, for example, assigning the “leader” function to the selected station(s) (e.g., to station 101 of FIG. 1). This may be performed, for example, using a multicast/broadcast leader assignment request and a corresponding multicast/broadcast leader assignment response (see frame 210 (i.e. Leader 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qi  with the teachings of Kawasaki to make system more effective. Having a mechanism regarding if the communication apparatus is selected as a destination as a subject of a delivery acknowledgement, wherein the communication apparatus is selected based on at least one of a degree of congestion of communication among wireless communication resources, an amount of available wireless communication resources, a predetermined value, or a reception characteristic of the communication apparatus; greater way destination can be selected based on the criteria and resources can be managed/saved effectively in the communication system.

	Regarding claim 18, Kawasaki in view of Qi teaches as per claim 17, wherein the multicast frame is a frame in which a plurality of frames that are destined for each of different destinations are space-division multiplexed or frequency-division multiplexed; Kawasaki see [0139] and claims 5- 6.


Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US Pub. No. 2015/0245315 A1) in view of Qi et al. (US Pub. No. 2010/0027440 A1) and further in view of Shinohara et al. (US Pub. No. 2018/0054810 A1), hereafter Shoko.

	Regarding claim 2, Kawasaki in view of Qi teaches as per claim 1, but Kawasaki fails to teach about wherein the one or more circuits are further configured to transmit a delivery acknowledgment request frame with respect to the delivery acknowledgment response frame using the transmission frequency specified by the frequency allocation information, and the delivery acknowledgment request frame is frequency-division multiplexed; however Shoko teaches in [0113] about the AP transmits the data frame on the channel that is allocated to each of the N-STA and the L-STA, and receives the BA with which the L-STA replies on the channel (for example, the primary channel) on which the data frame is transmitted. Next, the AP transmits a multi user BAR (hereinafter referred to as an "MU-BAR") in a wideband that covers all channels, to the N-STA. Stated in the MU-BAR are an address of the N-STA that makes a request to the AP for the transmission of the BA, and information on a frequency resource for the BA transmission, which is allocated to each N-STA; further see [0114] The N-STA that receives the MU -BAR checks whether or not the N-STA itself is designated as a destination, and if designated, recognizes the channel on which the N-STA itself transmits the BA, from the allocated frequency resource; further see [0077- 0078, 0111, 0114- 0115, 0118]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Shoko with the teachings of Kawasaki in view of Qi to make system more effective. Having a mechanism wherein transmitting a frequency allocation frame before transmitting the delivery acknowledgment request frame with respect to the delivery acknowledgment response frame; more standardized approach can be 

	Regarding claim 11, Kawasaki in view of Qi teaches as per claim 10, but Kawasaki fails to teach about wherein the one or more circuits are further configured to transmit a delivery acknowledgment request frame with respect to the delivery acknowledgment response frame using the transmission frequency specified by the frequency allocation information, and the delivery acknowledgment request frame is frequency-division multiplexed; however Shoko teaches in [0113] about the AP transmits the data frame on the channel that is allocated to each of the N-STA and the L-STA, and receives the BA with which the L-STA replies on the channel (for example, the primary channel) on which the data frame is transmitted. Next, the AP transmits a multi user BAR (hereinafter referred to as an "MU-BAR") in a wideband that covers all channels, to the N-STA. Stated in the MU-BAR are an address of the N-STA that makes a request to the AP for the transmission of the BA, and information on a frequency resource for the BA transmission, which is allocated to each N-STA; further see [0114] The N-STA that receives the MU -BAR checks whether or not the N-STA itself is designated as a destination, and if designated, recognizes the channel on which the N-STA itself transmits the BA, from the allocated frequency resource; further see [0077- 0078, 0111, 0114- 0115, 0118]. It .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US Pub. No. 2015/0245315 A1) in view of Qi et al. (US Pub. No. 2010/0027440 A1) in view of Shinohara et al. (US Pub. No. 2018/0054810 A1), hereafter Shoko and in further view of Chang et al. (US Pub. No. 2008/0209301 A1).
	
	Regarding claim 8, Kawasaki in view of Qi and Shoko teaches as per claim 2, but Kawasaki fails to teach about wherein the one or more circuits are configured to transmit a frequency allocation frame before transmitting the delivery acknowledgment request frame with respect to the delivery acknowledgment response frame; however Chang teaches in Fig. 3 regarding BS as a communication unit scheduling #311 and at #321 …To allow the RS 302 to report whether the uplink data has errors, the BS 300 the uplink scheduling information of the MS 304, the BS 300 transmits the scheduling information for transmission of ACK/NACK information to the RS 302. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Chang with the teachings of Kawasaki in view of Qi and Shoko to make system more standardized. Having a mechanism wherein transmitting a frequency allocation frame before transmitting the delivery acknowledgment request frame with respect to the delivery acknowledgment response frame; more standardized approach can be carried out in the communication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468